Case 1:17-cr-00101-LEK Document 392 Filed 11/26/18 Page 1 of 2            PageID #: 3593

                                     MINUTES



 CASE NUMBER:            CR NO. 17-00101LEK
 CASE NAME:              USA vs. (01) ANTHONY T. WILLIAMS
                         USA vs. (02) ANABEL CABEBE
                         USA vs. (03) BARBARA WILLIAMS
 ATTYS FOR PLA:          Ronald G. Johnson
                         Gregg Paris Yates
 ATTYS FOR DEFT:         (01) Lars R. Isaacson
                         (01) Anthony T. Williams (Defendant Pro Se)
                         (02) Michael Jay Green
                         (03) Birney B. Bervar
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi           REPORTER:        Ann Matsumoto

      DATE:       11/26/2018                    TIME:            2:11-2:27


COURT ACTION: EP (365-1) MOTION to Sever Defendant.

Defendant (01) Anthony T. Williams’ Standby Counsel Lars R. Isaacson is not
present. Counsel Lars R. Isaacson previously notified the Court that he would be out of
the country and would not be available by telephone.

Defendant (01) Anthony T. Williams not present. Per the U.S. Marshal’s Office,
Defendant (01) Anthony T. Williams refused to be transported to the U.S. Courthouse for
the Hearings scheduled for 11/26/2018.

Attorney Michael Stern appeared for Attorney Michael Jay Green.

Defendants (02) Anabel Cabebe and (03) Barbara Williams not present, presence waived.

Court findings made. Govt previously moved for continuance of the hearings. Defendant
(01) Anthony T. Williams objected. Court Denied the Govt’s Request for continuance.

Defendant (01) Anthony T. Williams has purposely avoided being present physically.
Court accepts Defendant (01) Anthony T. Williams’ wish to voluntarily not be present.
Case 1:17-cr-00101-LEK Document 392 Filed 11/26/18 Page 2 of 2             PageID #: 3594
Regarding Defendant (01) Anthony T. Williams Motion [365] to Sever his Trial from the
Trial of Co-Defendants. Court finds that Defendant (01) Anthony T. Williams has failed
to show that he will be prejudiced by going to trial with Co-Defendants.

Defendant (01) Anthony T. Williams Motion [365] to Sever his Trial from the Trial
of Co-Defendants is Denied and terminated.

Regarding (349-1) Motion for Order Of Contempt Against The Illinois Anti-Predatory
Lending Database;
(357-1) Motion For Order Of Contempt Against The Orange County (CA) District
Attorney's Office;
(361-1) Motion For Order Of Contempt Against the Broward County (FL) Sheriff's
Office.

Govt informed the Court regarding circumstances of the subpoenas issued.

(349-1) Motion for Order Of Contempt Against The Illinois Anti-Predatory Lending
Database, (357-1) Motion For Order Of Contempt Against The Orange County (CA)
District Attorney's Office and (361-1) Motion For Order Of Contempt Against the
Broward County (FL) Sheriff's Office are Denied and terminated.

Submitted by: Warren N. Nakamura, Courtroom Manager
